Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to KR 10-2019-0085057 filed on July 15, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on May 21, 2020 has been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior art of record does not show or fairly suggest “wherein the cover housing defines a through portion that passes through the cover housing in a vertical direction toward the base housing and that is configured to discharge the heat generated from the coil, the cover housing comprising a first inclined section that is upwardly inclined toward the through portion with respect to a horizontal direction, and wherein the cover housing is configured to guide the heat generated from the coil along the first inclined section and discharge the heat to the through portion” incorporated with all other limitations as claimed in claim 1; “wherein the cover housing defines a through portion that passes through the cover housing in a vertical direction toward the base housing and that is configured to discharge the heat generated from the coil, and wherein the base housing and the cover housing have bent surfaces, respectively, and wherein the cover housing is configured to guide the heat generated from the coil along the bent surfaces and discharge the heat to the through portion” incorporated with all other limitations as claimed in claim 12; and “a magnet housing disposed vertically between the base housing and the cover housing, the magnet housing defining a plurality of holders that pass through the magnet housing and that are configured to accommodate magnets, respectively, wherein the cover housing defines a through portion configured to discharge the heat from the guide space to an outside of the induction module” incorporated with all other limitations as claimed in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub. 2007/0256322)
Loeffler et al. (DE 102016110859)
Grone et al. (DE 102018102003)
Uhov (EP 1914339)
Loeffler et al. (EP 3246457)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/23/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761